Citation Nr: 0407996	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  98-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for joint pain 
manifested by swollen ankles and knees on a direct basis.

2.  Entitlement to service connection for joint pain 
manifested by swollen ankles and knees as a chronic 
disability resulting from undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from July 1988 to December 
1991.  He was awarded the Southwest Asia Service Medal with 2 
Bronze Service Stars.  He also had periods of active duty for 
training as a member of a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by which 
the RO denied claims of entitlement to service connection for 
gout and swollen joints.  In an September 1999 supplemental 
statement of the case (SSOC), the RO also addressed claims of 
service connection for gout, joint pain, and swollen ankles 
and knees, as a chronic disability resulting from an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999).  In an 
August 2000 decision, the Board denied a claim of service 
connection for gout on a direct basis and a claim of service 
connection for gout as a chronic disability resulting from an 
undiagnosed illness.  The Board remanded for further 
development a claim of service connection for joint pain 
manifested by swollen ankles and knees as a chronic 
disability resulting from an undiagnosed illness.  The claim 
of service connection for joint pain on a direct basis was 
deferred.


FINDING OF FACT

Joint pain manifested by swollen ankles and knees is due to 
known clinical diagnoses that are not attributable to 
military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have joint pain manifested by 
swollen ankles and knees that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The claim of service connection for joint pain manifested 
by swollen ankles and knees as a chronic disability resulting 
from undiagnosed illness is legally insufficient.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
of VA was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
or operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(d)(1).  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  The legislative history of § 1117 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
complex biological, chemical, physical and psychological 
environment of the Southwest theater of operations.  See 60 
Fed. Reg. 6660 (Feb. 3, 1995).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
or certain vaccines.  See 66 Fed. Reg. 35,702 (July 6, 2000), 
and 66 Fed. Reg. 58,784 (Nov. 23, 2001).

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 31, 2001 to December 31, 2006.  This 
interim rule became effective November 9, 2001.  This 
extension of the presumptive period was adopted as a final 
rule on December 27, 2002.  See 67 Fed. Reg. 78,979 (Dec. 27, 
2002).; 38 C.F.R. § 3.317(a)(1)(i) (2002).

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001 interim final rule, provided that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(Nov. 9, 2001).

Subsequently, another law was passed, which amended the 
statutes affecting compensation for disabilities affecting 
Persian Gulf War veterans.  On December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001).  This legislation amended various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a).  Section 202 expanded compensation availability for 
Gulf War Veterans to include those who have a "qualifying 
chronic disability" that becomes manifest during service in 
Southwest Asia during the Gulf War or to a degree of 10 
percent during the presumptive period.  Section 202(a) 
amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  38 U.S.C.A. § 1117 (as amended by VEBEA, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactive to March 1, 
2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added, defining the term 
"medically unexplained chronic multi[-]symptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multi-symptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and IBS as currently 
meeting this definition.  See 68 Fed. Reg. 34,539-543 
(June 10, 2003).  It was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a medically unexplained chronic multi-
symptom illness.

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).

For purposes of 38 C.F.R. § 3.317, there must be objective 
indications of chronic disability to include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2), as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A 
disability is considered chronic if it has existed for six 
months or more, even if exhibiting intermittent episodes of 
improvement and worsening throughout that 6-month period.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. 
Reg. 34,539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(4).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Accordingly, service connection may be granted on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) 
which became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  

In the veteran's case, service medical records reveal 
treatment for the left Achilles tendon with onset during a 
14-mile run assessed to rule out tendonitis (April 1989); for 
a mild right lateral ankle strain after twisting it during a 
road march (July 1989); for a possible pulled tendon caused 
by inversion rotation after a road march (June 1990); and a 
sore left ankle after hand-to-hand combat (May 1991).  The 
1987 enlistment examination report notes moderate, 
asymptomatic, bilateral pes planus.  At the time of 
enlistment into the Air National Guard in 1992 the veteran 
reported having experienced swollen or painful joints.  The 
entrance examination report did not note any pertinent 
defects.

The claims file shows that after active service the veteran 
first sought treatment for ankle pain in January 1996.  At 
that time, the veteran was treated for complaints of 
intermittent pain in the ankles.  The examiner had an 
impression of joint pain, rule out arthritis, and rule out 
gout.  Later that month the veteran was assessed with gout.  
Foot pain was resolving.  In February 1996, the veteran was 
again assessed with gout.  The veteran first sought treatment 
after service for knee pain in June 1996.  At that time, the 
veteran also reported a swollen and painful left ankle.  In 
July 1996, the veteran reported bilateral knee pain lasting 
one week and that this was the same pain he experienced with 
the gout.  

In January 1998, private treatment records show that the 
veteran was found to have a gout flare-up.  The veteran 
complained of intermittent foot pain and left knee pain.  He 
was treated for gout again in February 1998, when he 
complained of ankle pain.  Slight edema of the ankles and 
flattening of the arch was noted.  The examiner believed the 
ankle pain to be related to the flattened feet.

A VA examination report dated in March 1998 revealed a chief 
complaint of ankle pain that began in October 1995.  
Examination of the ankles showed no redness, heat or 
swelling.  The examiner noted that the left knee was often 
associated with gout and reportedly became red, hot and 
painful on ambulation.  The initial impression was of gout.

A VA examination report dated in October 2001 reflected no 
objective finding as to the ankles.  The left knee was noted 
to be usually associated with gouty flares.  There was no 
organicity as to either knee on examination.  There was a 
full range of motion in both knees.  The examiner found no 
objective indications of joint pain in the ankles or the 
knees.  The examiner opined that the flat feet could very 
easily be causing the veteran's symptoms.  It was noted that 
pes planus could strain the gastrocnemius muscles, which 
insert both into the ankle and knee.  The examiner found that 
the veteran had what appeared to be very readily identifiable 
discomfort but not chronic disability in the knees and ankles 
by virtue of his gout and flat feet, which could precipitate 
both ankle and knee pain.  

For the reasons that follow, the Board concludes that service 
connection is not warranted for join pain, either on a direct 
basis or as a result of undiagnosed illness.  

As to the veteran's ankles, the February 1998 private medical 
examiner's opinion attributing observed ankle edema to the 
veteran's flat feet, combined with the October 2001 VA 
examiner's opinion that the complained-of discomfort in the 
ankles was not a chronic disability in and of itself, but was 
the result of the veteran's gout and flat feet, shows that 
the ankle problems are attributable to a known clinical 
diagnosis.  While x-rays taken in 1998 reveal minor 
abnormalities as to the right ankle, these were attributed to 
developmental etiology or possibly old trauma.  The Board 
acknowledges that a right lateral inversion strain was noted 
in a July 1989 service medical record.  However, there is no 
medical evidence linking any present minor abnormality to 
that in-service injury. 

The veteran's knee pain, redness, and swelling have been 
attributed to known clinical diagnoses by both the private 
medical examiner and the VA examiners.  Specifically, the 
private treatment records show an assessment of gout for 
symptoms of pain, redness and swelling in the knees.  The 
1998 VA examiner assessed gout for noted left knee redness, 
heat and pain on ambulation.  The 2001 VA examiner opined 
that the knee discomfort was the result of gout and flat 
feet.  Neither gout nor pes planus has been determined by VA 
to warrant a presumption of service connection under the 
statute relating to Persian Gulf War claims.  Additionally, 
neither disorder constitutes an unexplained chronic multi-
symptom illness defined by a cluster of signs or symptoms.

By earlier decision, service connection for gout was denied 
by the Board.  (This issue was again adjudicated by the RO in 
June 2003, and there was no appeal from this later denial.)  
Consequently, because joint pain of the ankles and knees has 
in part been attributed to non-service-connected gout, there 
is no basis for concluding that such joint pain should be 
service connected.  As for pes planus, which has also been 
identified as the cause of the claimed joint pain, there is 
no medical evidence linking the problem with active service.  
In this regard, the Board acknowledges that moderate, 
asymptomatic pes planus was noted in the 1987 enlistment 
examination report.  Nevertheless, there were no records 
showing treatment for pes planus, and the entrance 
examination into the Air National Guard a year after 
separation shows no pertinent defects.  While pes planus was 
noted at the 2001 VA examination, the examiner did not 
indicate that it was attributable to military service.

The Board notes that the RO scheduled a VA examination to 
obtain a medical opinion as to whether the veteran's ankle 
problems were related to in-service injuries or whether the 
diagnosed gout originated during active military service.  
The RO notified the veteran of the examination but he failed 
to report for the examination.  The RO scheduled another 
examination in September 2003 for the purpose of obtaining an 
opinion as to the above matters, as well as obtaining an 
opinion as to whether the veteran's pes planus was related to 
service.  The veteran was notified of this examination but 
failed to report again.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, and the examination was required to 
establish entitlement to the benefit claimed, the decision on 
the claim must be based on the evidence of record.  38 C.F.R. 
§ 3.655(b)(2003).  Therefore, the Board is limited to the 
available record in analyzing the veteran's claims.  

As discussed above, because the claimed joint pain is 
attributable to known diagnoses, the claim of service 
connection based on undiagnosed illness is legally 
insufficient.  This is so because service connection may not 
be granted under 38 U.S.C.A. §§ 1117, 1118 for diagnosed 
disability other than the specifically identified multi-
symptom illnesses, of which neither gout nor pes planus are a 
part.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 
3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 2003).  
As for the claim of direct service connection, neither of the 
diagnosed entities to which the joint pain has been 
attributed has been shown to have originated in or been made 
worse during active military service.  The medical opinion 
evidence, while not stated unequivocally, nevertheless weighs 
against the veteran's claims.  (As noted above, because of 
the somewhat equivocal nature of the evidence, the RO sought 
additional examinations, but the veteran failed to report.)  
Consequently, the Board finds that the preponderance of the 
available evidence is against each claim.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) as amended by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), and VA's implementing regulations that.  
See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The implementing regulations are applicable 
to these claims, which were pending when the VCAA was 
enacted.  VAOPGCPREC 7-2003. 

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
February 2002 of the evidence needed to substantiate claims 
of service connection for the joint pain by way of the August 
2000 Board remand, letters dated in February 2001 and 
February 2002, and a supplemental statement of the case dated 
in May 2002.  As an aside, the veteran was also notified of 
the provisions of 38 C.F.R. § 3.655 in the supplemental 
statement of the case dated in June 2003.  

VA must also notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was so notified by the 
same letters referenced above.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran and there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence.  Moreover, it is important to note that, 
when the veteran fails to report for examination without good 
cause, and the examination is required to award the benefit 
sought, in cases where the claim is an original compensation 
claim, VA must adjudicate the case based on the available 
record.  38 C.F.R. § 3.655.  Further evidentiary development 
is not appropriate.


ORDER

Entitlement to service connection for joint pain manifested 
by swollen ankles and knees on a direct basis is denied.

Entitlement to service connection for joint pain manifested 
by swollen ankles and knees as a chronic disability resulting 
from an undiagnosed illness is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



